EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 07/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/845,075 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tihon Poltavets (Reg. No. 76,064) on 07/26/2021.

The application has been amended as follows: 
1-9. (Canceled)
10.	(Currently Amended) A computer system comprising:
 one or more computer-readable storage media for execution by at least one of the one or more processors, the program instructions, when executed by the at least one of the one or more processors, causing the computer system to perform a method comprising:
displaying, by the computer system, a plurality of digital images organized in an album as a plurality of full thumbnails in a first browsing window, wherein each respective digital image from the plurality of digital images is associated with a respective full thumbnail from the plurality of full thumbnails and each respective full thumbnail is a scaled-down version of each respective digital image;
detecting, by the computer system, a first user input to initiate a facial representation mode via a facial mode button in the first browsing window with respect to the plurality of full thumbnails
in response to the first user input to initiate the facial representation mode:
detecting, by the computer system, for each of the plurality of digital images whether a first facial region and one or more other facial regions are included in each of the plurality of digital images;

generating, by the computer system, for each full thumbnail of the plurality of digital images, a plurality of facial thumbnails based on the extracted first facial region and the one or more other facial regions, wherein each generated facial thumbnail from the plurality of generated facial thumbnails comprises a selection of one of:
an enlarged image of the extracted first facial region or an enlarged image of the extracted one or more other facial regions; and
representing, by the computer system, first facial thumbnail of the plurality of generated facial thumbnails in a first view;
receiving, by the one or more processors, a selection of the respective first facial thumbnail of the plurality of generated facial thumbnails corresponding to the extracted first facial region for a first image of the plurality of digital images in the first view;
in response to the selection of the respective first facial thumbnail for the first image, displaying, by the computer system, the respective first facial thumbnail for the first image and one or more facial thumbnails of the plurality of generated facial thumbnails corresponding to the extracted one or more other facial regions for the first image in a second view that is different than the first view; 
receiving, by the one or more processors, a second user input in the second view, to replace the respective first facial thumbnail for the first image in the first view with a second facial thumbnail of the one or more facial thumbnails corresponding to the extracted one or more other facial regions for the first image from the plurality of digital images, wherein the second facial thumbnail is associated with a second facial region from the one or more other facial regions for the first image from the plurality of digital images;
in response to receiving the second user input in the second view:
replacing, by the one or more processors, the respective first facial thumbnail for the first image in the first view with the second facial thumbnail of the one or more facial thumbnails corresponding to the extracted one or more other facial regions for the first image from the plurality of digital images;
determining, by the one or more processors, digital images and a second facial region in a second image of the plurality of digital images associated with a second facial thumbnail of the plurality of generated facial thumbnails for the second image from the plurality of digital images; and
responsive to determining the similarity threshold is exceeded between the second facial region associated with the second facial thumbnail for the first image and the second facial region associated with the second thumbnail for the second image, replacing, by the one or more processors, a first facial thumbnail of the plurality of generated facial thumbnails for the second image in the first view with the second facial thumbnail for the second image.

	11-16.	(Canceled).

	17.	(Currently Amended) A computer program product comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media for execution by at least one or more processors of a computer system, the program instructions, when executed by the at least one or more processors, causing the computer system to perform a method comprising:
displaying, by the computer system, a plurality of digital images organized in an album as a plurality of full thumbnails in a first browsing window, wherein each respective digital image from the plurality of digital images is associated with a respective full thumbnail from the plurality of full thumbnails and each respective full thumbnail is a scaled-down version of each respective digital image;
detecting, by the computer system, a first user input to initiate a facial representation mode via a facial mode button in the first browsing window with respect to the plurality of full thumbnails
in response to the first user input to initiate the a facial representation mode:
detecting, by the computer system, for each of the plurality of digital images whether a first facial region and one or more other facial regions are included in each of the plurality of digital images;
in response to detecting the first facial region and the one or more other facial regions are included in each of the plurality of digital images, extracting, by the computer system, for each of the plurality of digital images, the detected first facial region and the one or more other facial regions;
generating, by the computer system, for each full thumbnail of the plurality of digital images, a plurality of facial thumbnails based on the extracted first facial region and the one or more other facial regions, wherein each generated facial thumbnail from the plurality of generated facial thumbnails comprises a selection of one of:
an enlarged image of the extracted first facial region or an enlarged image of the extracted one or more other facial regions; and
representing, by the computer system, first facial thumbnail of the plurality of facial thumbnails of the plurality of generated facial thumbnails in a first view; 
receiving, by the one or more processors, a selection of the respective first facial thumbnail of the plurality of generated facial thumbnails corresponding to the extracted first facial region for a first image of the plurality of digital images in the first view;
in response to the selection of the respective first facial thumbnail for the first image, displaying, by the computer system, the respective first facial thumbnail for the first image and one or more facial thumbnails of the plurality of generated facial thumbnails corresponding to the extracted one or more other facial regions for the first image in a second view that is different than the first view;
receiving, by the one or more processors, a second user input in the second view, to replace the respective first facial thumbnail for the first image in the first view with a second facial thumbnail of the one or more facial thumbnails corresponding to the extracted one or more other facial regions for the first image from the plurality of digital images, wherein the second facial thumbnail is associated with a second facial region from the one or more other facial regions for the first image from the plurality of digital images:
in response to receiving the second user input in the second view:
replacing, by the one or more processors, the respective first facial thumbnail for the first image in the first view with the second facial thumbnail of the one or more facial thumbnails corresponding to the extracted one or more other facial regions for the first image from the plurality of digital images;
determining, by the one or more processors, digital images and a second facial region in a second image of the plurality of digital images associated with a second facial thumbnail of the plurality of generated facial thumbnails for the second image from the plurality of digital images; and
responsive to determining the similarity threshold is exceeded between the second facial region associated with the second facial thumbnail for the first image and the second facial region associated with the second thumbnail for the second image, replacing, by the one or more processors, a first facial thumbnail of the plurality of generated facial thumbnails for the second image in the first view with the second facial thumbnail for the second image.

	18-20.	(Canceled).

21-24.	(Canceled) 

25. (Previously Presented) The computer system of claim 10, wherein the selection of one of the enlarged image of the extracted first facial region or the enlarged image of the one or more other facial regions is based on a first distance from a center of the digital image to the enlarged image of the extracted first facial region and a second distance from the center of the digital image to the an enlarged image of the one or more other facial regions.

26-30.	(Canceled).

31. (Previously Presented) The computer system of claim 17, wherein the selection of one of the enlarged image of the extracted first facial region or the enlarged image of the one or more other facial regions is based on a first distance from a center of the digital image to the enlarged image of the extracted first facial region and a second distance from the center of the digital image to the an enlarged image of the one or more other facial regions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 10 and 17, when considered as a whole, are allowable over the prior art of record.
Bhat et al. (US 20130016255 A1): See FIG.s 1-5, e.g. FIG. 3A, zooms into portions of images corresponding to faces detected in multiple images 350-A, 350-B, 350-C and350-D [0053], present zoomed views of multiple human faces depicted in the images 350-A, 350-B, 350-C and 350-D to allow a user associated with the system 300 to determine one or more faces from among the multiple faces are in focus or otherwise desirable and the image(s) from among the images 350-A, 350-B, 350-C and 350-D corresponding to the determined faces. To this effect, the GUI 302 can also include a control 320 through which the user can request that the system 300 concurrently zooms to portions of the multiple images 350-A, 350-B, 350-C and 350-D depicting faces of several persons [0056] In response to receiving the request, the system 300 can detect the associated set of faces depicted in each of the images 350-A, 350-B, 350-C and 350-D. [0057], detector 122 detects the set 160 of portions F1, F2 and F3 of the image 150, each of which having the specified feature F. In the implementations for which the specified feature 112 is that a portion of the image 150 depicts a face, the detector 122 represents a face detector. One or more face detectors can be used from among face detectors that are known in the art. The one or more face detectors can detect a first face in the image portion denoted F1, a second face in the image portion denoted F2, a third face in the image portion denoted F3, and so on. [0033] Upon receiving user input via the arrows of the control 320, the system 300 can switch, based on a display 

Kim et al. (US 20150169166 A1) – FIG.s 8A(a)-8A(d), 9A(a)-9A(c), a specific partial thumbnail 811 is chosen in response to a touch on a thumbnail list 801, the specific partial thumbnail 811 is enlarged and output on the entire screen as shown in FIG. 8A(b)… When the user flicks the dog-ear mark 820b displayed on the right bottom corner in the opposite direction, the enlarged specific partial thumbnail 811'' turns into an image 812 showing a specific hidden figure as shown in FIG. 8A(c), and the dog-ear mark 820b displayed on the right bottom corner disappears. Subsequently, when the user flicks the dog-ear mark 820a displayed on the left bottom corner in the opposite direction, the image 812 turns into an image 813 showing another specific hidden figure and the dog-ear mark 820a displayed on the left bottom corner disappears. [0223] and some thumbnails 910, 920, 930, and 940 of the thumbnail list 901 are group thumbnails. The numbers indicated at the bottom of the group thumbnails 910, 920, 930, and 940 represent the number of other photo images included in the group each of these group thumbnails belongs to. When the user short-touches a specific group thumbnail 910, a plurality of thumbnails 911, 912, 913, and 914 included in the corresponding group are spread out, as shown in FIG. 9A(b). At this point, if the user chooses, i.e., double-touches, a specific one 913 of the spread-out thumbnails, the chosen specific thumbnail 

The cited prior art, individually or as a combination, fails to clearly teach, or fairly suggest, the independent claims as a whole, including at least:
representing, by the computer system, each of the plurality of digital images with a respective first facial thumbnail of the plurality of generated facial thumbnails in a first view;
receiving, by the one or more processors, a selection of the respective first facial thumbnail of the plurality of generated facial thumbnails corresponding to the extracted first facial region for a first image of the plurality of digital images in the first view;
in response to the selection of the respective first facial thumbnail for the first image, displaying, by the computer system, the respective first facial thumbnail for the first image and one or more facial thumbnails of the plurality of generated facial thumbnails corresponding to the extracted one or more other facial regions for the first image in a second view that is different than the first view; 
receiving, by the one or more processors, a second user input in the second view, to replace the respective first facial thumbnail for the first image in the first view with a second facial thumbnail of the one or more facial thumbnails corresponding to the extracted one or more other facial regions for the first image from the plurality of digital images, wherein the 
in response to receiving the second user input in the second view:
replacing, by the one or more processors, the respective first facial thumbnail for the first image in the first view with the second facial thumbnail of the one or more facial thumbnails corresponding to the extracted one or more other facial regions for the first image from the plurality of digital images;
determining, by the one or more processors, a similarity threshold is exceeded between the second facial region associated with the second facial thumbnail for the first image from the plurality of digital images and a second facial region in a second image of the plurality of digital images associated with a second facial thumbnail of the plurality of generated facial thumbnails for the second image from the plurality of digital images; and
responsive to determining the similarity threshold is exceeded between the second facial region associated with the second facial thumbnail for the first image and the second facial region associated with the second thumbnail for the second image, replacing, by the one or more processors, a first facial thumbnail of the plurality of generated facial thumbnails for the second image in the first view with the second facial thumbnail for the second image.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID S POSIGIAN/           Primary Examiner, Art Unit 2179